Title: To George Washington from Tobias Lear, 26 September 1790
From: Lear, Tobias
To: Washington, George

 

Sir,
New York September 26th 1790.

I have been duly honored with Your letters of the 17th & 20th of the present month. To such parts of which as have not been anticipated by my letter of the 17th, I shall now reply.
The Table Images had been packed up some days before your letter of the 17th came to hand; but precisely in the mode which you there recommended—viz. each Image in a separate box made amply large, with bran put in and shook down (not pressed) by degrees. The small Images wer put into two boxes, six in each (as they came) with bran as the others. If anything will preserve them I think it must be this mode of packing, and particular attention paid to their removal.
I have entered into a very full discussion with Mr Hyde upon the subject of his and his wife’s continuance in the family; and have stated to him as particularly and minutely as I am able, everything which is expected from and dependent upon them. I have told him very candidly the idea that was formed of the expensiveness of the Table at which he presides, founded upon the high rate of his bills and the consumption of liquors. After laying these things plainly before him, I submitted it to his decision whether he and his wife would continue or not; informing him, at the same time, that no relaxation of duties hitherto performed, nor no increase of wages must be expected on their parts; unless, if you should bring one of your Cooks into the family, which you had suggested was probable, there might possibly be some assistance given by him or Vicar to Mrs Hyde in preparing the desert on entertaining days which she said was the heaviest duty she found to do; but even here she must not consider that she had a right to assistance; but if it could be given conveniently, she would undoubtedly receive it. After some consultation they agreed to continue in the family; and I shall draw up Articles accordingly for one year. Upon the subject of consumption of liquors, Mr Hyde appeared to be much affected when I told him it had far exceeded expectation & calculation, the latter founded in its fullest latitude upon the account of a week’s consumption which he had himself given in. He observed that tho’ he had been accurate in noting the quantity used in the week for which his account was made out; yet it oftener hapened

that more was used per week than less; for the season of his keeping that account was when the weather was cold, and that the same company will drink more of the same liquor in warm than in cold weather—that there had been some instances—viz. the 4th of July and when the Indians were here, where a considerable quantity was consumed which did not come into the calculation—that wine was more frequently called for when company came in in the morning in summer than winter—and that the loss occasioned by drawing it daily out of the pipe is considerable and could not be brought into his account for the week. It is unnecessary for me to make a comment on these observations. You, Sir, will be able to judge of their weight. This stands calculation. On the 13th of March the first pipe of Mr Pintard’s wine was brouched; (Two pipes containing 219 Gallons, were then in the house.)—And a few days after you left this place, I had the remains of the second pipe drawn off into a smaller cask: there was 45 Galls. of it. This brings the whole consumption of Mad[eir]a to 174 Galls. since the 13th of March. Mr Hyde states the consumption of the table at 2 quarts per day for 6 days in the week, and 12 quarts on the entertaining day; which makes 6 Galls, per week. 24½ weeks from the 13th of march to the 31st of August at 6 Galls. per week will make 147 Galls.—45 Galls. remaining give 192 Galls. accounted for—27 Galls. therefore stand to the account of extra consumption, loss by drawing &ca. That there has been an extra consumption there is no doubt. But what the loss on a pipe in drawing daily may be I know not. Where excise is collected 20 per Cent is allowed for the loss on Liquors drawn off & retailed; but if one half of that quantity is allowed in this case, whole will be pretty well accounted for. A pipe of Tenerieff wine was bought on the 12th of March containing 101 Galls. @ 4/.—This has been used on Friday evenings—for cooking—and at Mr Hyde’s table. 30 Galls. of it now remains; but as I am not able to judge of the quantity necessary for cooking, it is not in my power to say whether the consumption of this has been improper or not. Mr Hyde says it is his wish to have the wine all drawn off into bottles, and a certain number delivered to him every week, for which he will make himself accountable at the end of each week; for it can easily be brought within the recollection of any one at your table how the wine has been consumed for one week, when it

would not be particularly remembered what had been the consumption for months. He says he shall either totally relinquish the use of wine at the second table, or render in a weekly acct of what is used there. As to the consumption of other articles in the family, he says he should only decieve you and himself was he to pretend that he could do with less than he has, provided you continue the same numbers and style of living. It can always be known whether he decieves in the prices or not by inquiry at the market.
I have gone through a comparative examination of his accounts & I find nothing in them that can impeach his honesty. The difference between his & Frauncess I stated in a former letter.
In my letter of the 17th, I mentioned the proposal of Mr Macombe, which so far as relates to the house is better than expectation; for a tenant could hardly be found for this house on any terms; and should the exchange be made with Mr Macombe, it is not probable that £100 could be obtained for the one which he occupies till the first of may, as the rent of houses in this street has fallen at least one half. I do not think I shall be able to obtain £30 for the buildings. Indeed I see no prospects of any offer for them. I have not advertised them for sale; but I have mentioned their being so to all who appeared to me most likely to want them, and they say they would hardly accept them to take them away, so small is the demand for any thing of this kind. I have been fortunate enough to let my house in King Street for £25 to the first of may.
Dingwell has not called upon me since your departure, and it seems not worth while to send for him. If he makes his appearance again, I will give him the sum which you mentioned.
I informed you in my letter of the 17th that Colo. Biddle had written to me that the largest Packet could be obtained for eighty dollars to take a freight from this place to Philadelphia; and on the 20th I mentioned my having requested him to engage her for me. On friday I received a letter from Colo. Biddle informing me that he had made a considerable mistake in his former letter; and that 160 dollars would be the price of the vessel instead of 80 as he had first told me. I enclose his two letters to me on the subject, that you may see the grounds on which I gave you the information in my letter of the 17th. Before I received

Colo. Biddle’s last letter I had made inquiries here respecting the terms on which a vessel could be engaged, and was uniformly informed that if I could get one of that size and in every respect well fitted for the business for 150 dollars it would not be an extravagant price; for the lowest terms upon which they carried goods on freight in ever so large quantities, unless one person took the whole vessel was 6d. New Yk Curry per foot, and at 40 feet per ton, the rate of measurement, a vessel of 79½ tons would amount to much more than 160 dollars. I therefore flattered myself that I had made an extraordinary good bargain. But when I received Colo. Biddle’s letter of the 22d I was not so well pleased with the prospect, and entered upon fresh inquiries, which terminated rather worse than the first; for those employed in the trade knowing that there would be a demand for vessels in the course of a few weeks, had determined to hold up their’s at a higher rate than they at first demanded; and I could not have obtained a Packet here of 60 tons for 160 dollars. Those who are not employed in this trade will go for less; but taking the season of the year, and every circumstance into consideration, it did not appear so safe to engage one who is not so well acquainted with the coast, and especially as her cargo will be very valuable. The difference of Insurance on goods shipped in the Packets & those shipped in other vessels is one half per Cent—it being done for one per Cent in the former & 1½ in the latter. I therefore wrote to Colo. Biddle to engage Captn Albertson’s Packet at 160 dollars for the trip, provided she arrives here and is ready to receive her cargo by monday the 4th of October. Should she not be here by that time I shall get the most suitable vessel I can then find. I have desired Colo. Biddle to make a written agreement with the owner upon this condition. I fixed upon the 4th of Octr for beginning to load the vessel as that will, in all probability get the Furniture to Philadelphia by the 10th or 12th of the month, which is as soon as I imagine the house will be ready, according to a letter I received from Mr Morris of the 19th. We shall be able to load the vessel in two days, and as soon as she sails I shall set out for Philadelphia with Mrs Lear.
A French Packet arrived a few days ago by which there are certain accounts of the safety of the vessel in which your wines were shipped from Bordeaux; but she was very much injured

by bad weather and it is feared that the wines are almost destroyed, as her cargo has been found to be much damaged. Neither the Captain of this Packet nor the merchant here can give any particular account of the wines, which to me appears strange, and I shall make further inquiry into the matter. Mr Fenwick, who was apprized of the circumstances of the shipment &ca, when he was here, will undoubtedly take the necessary steps in the business in France.
Nothing further occurs at this time, I have therefore only to add the best respects of Mrs Lear & myself and to assure you that I am, with the highest respect and most sincere attachment, Sir, Your obliged & very humble Servt

Tobias Lear

